     Case 8:19-cv-01212-FLA-JDE Document 60 Filed 05/14/21 Page 1 of 4 Page ID #:353



 1    JOSEPH R. ASHBY (SBN 248579)
      joseph@ashbylawfirm.com
 2    ASHBY LAW FIRM P.C.
 3    1055 West Seventh Street, 33rd Floor
      Los Angeles, CA 90017
 4    Telephone: (213) 232-3810
      Facsimile: (213) 429-0976
 5

 6
      WILLIAM T. O’BRIEN (admitted pro hac vice)
      williamobrien@eversheds-sutherland.us
 7    JOHN W. LOMAS, JR. (admitted pro hac vice)
      johnlomas@eversheds-sutherland.us
 8    EVERSHEDS SUTHERLAND (US) LLP
      700 6th St NW
 9    Washington, DC 20001
10    Telephone: (202) 220-8049
      Facsimile: (202) 637-3593
11
      Attorneys for Plaintiff
12

13
      JOHN M. HAMILTON (SBN 155381)
      jm_hamilton15@yahoo.com
14    HAMILTON LAW OFFICES
      5757 W. Century Blvd., Suite 700
15    Los Angeles, CA 90045
      Phone: (424) 419-4028
16    Facsimile: (424) 419-4002
17
      Attorney for Defendant Yuri Vanetik
18
                            UNITED STATES DISTRICT COURT
19

20                         CENTRAL DISTRICT OF CALIFORNIA
21                                           )
      PAVEL FUKS, an individual,             )   Case No.: 8:19-cv-1212- FLA (JDEx)
22                                           )
                                             )
23                   Plaintiff,
                                             )   JOINT PROPOSED VERDICT
                                             )
                                             )   FORM
24     vs.                                   )
                                             )
25                                           )
                                             )
      YURI VANETIK, an individual,
26                                           )
                                             )
27
                   Defendant.
28
                                                       JOINT PROPOSED VERDICT FORM
      46144893.1
     Case 8:19-cv-01212-FLA-JDE Document 60 Filed 05/14/21 Page 2 of 4 Page ID #:354



 1             Pursuant to the Court’s Order dated March 29, 2021 (Dkt. #49), attached
 2    please find the parties’ joint proposed verdict form in the above-captioned matter.
 3

 4    DATED: May 14, 2021                     ASHBY LAW FIRM P.C.
                                              Joseph R. Ashby
 5

 6
                                              EVERSHEDS SUTHERLAND LLP
 7                                            William T. O’Brien
                                              John W. Lomas, Jr.
 8

 9                                            By: ___/s/ Joseph R. Ashby_____________
10                                                  Joseph R. Ashby
                                              Attorneys for Plaintiff Pavel Fuks
11

12    DATED: May 14, 2021                     HAMILTON LAW OFFICES
13
                                              John M. Hamilton

14
                                              By: ___/s/_(with permission)____________
15                                                  John M. Hamilton
                                              Attorney for Defendant Yuri Vanetik
16

17

18

19

20

21

22

23    Pursuant to L-R 5-4.3.4(a)(2)(i), I, Joseph R. Ashby, attest that all other signatories
24    listed, and on whose behalf the filing is submitted, concur in the filing’s content
25    and have authorized the filing.

26
                                               /s/ Joseph R. Ashby
27                                            Joseph R. Ashby
28
      -1-                                                JOINT PROPOSED VERDICT FORM
      46144893.1
     Case 8:19-cv-01212-FLA-JDE Document 60 Filed 05/14/21 Page 3 of 4 Page ID #:355



 1                                     VERDICT FORM
 2    For each claim, select one of the two options listed.
 3        1. On Pavlo Fuks’s claim for promissory estoppel:
 4             __________ we find in favor of Pavlo Fuks and against Yuri Vanetik.
 5             __________ we find in favor of Yuri Vanetik and against Pavlo Fuks.
 6

 7        2. On Pavlo Fuks’s claim for intentional misrepresentation:
 8             _________ we find in favor of Pavlo Fuks and against Yuri Vanetik.
 9             __________ we find in favor of Yuri Vanetik and against Pavlo Fuks.
10

11        3. On Pavlo Fuks’s claim for breach of contract:
12             _________ we find in favor of Pavlo Fuks and against Yuri Vanetik.
13             __________ we find in favor of Yuri Vanetik and against Pavlo Fuks.
14

15        4. On Pavlo Fuks’s claim for conversion:
16             _________ we find in favor of Pavlo Fuks and against Yuri Vanetik.
17             __________ we find in favor of Yuri Vanetik and against Pavlo Fuks.
18

19        5. On Pavlo Fuks’s claim for unjust enrichment:
20             _________ we find in favor of Pavlo Fuks and against Yuri Vanetik.
21             __________ we find in favor of Yuri Vanetik and against Pavlo Fuks.
22

23

24

25

26

27

28
      -1-                                               JOINT PROPOSED VERDICT FORM
      46144893.1
     Case 8:19-cv-01212-FLA-JDE Document 60 Filed 05/14/21 Page 4 of 4 Page ID #:356



 1    Complete the section below only if you find in favor of Mr. Fuks on at least one of
 2    his claims.
 3

 4    We award Pavlo Fuks the following damages: $ ______________________.
 5

 6    Did Mr. Vanetik engage in the conduct with malice, oppression, or fraud?
 7

 8             Yes ___________ No ____________

 9             If your answer to this question is yes, then answer the next question. If you

10
               answered no, stop here, answer no further questions, and have the presiding
               juror sign and date this form.
11

12
      What amount of punitive damages, if any, do you award Mr. Fuks?
13

14
               $____________________
15

16

17
      Signed: __________________
18                   Presiding Juror
19

20    Dated: ___________________
21

22    After this verdict form has been signed, notify the [clerk/bailiff/court attendant]
23    that you are ready to present your verdict in the courtroom.
24

25

26

27

28
      -2-                                                  JOINT PROPOSED VERDICT FORM
      46144893.1
